DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (Amended): please amend as follows:
	“An automatic coating system comprising[;]:” in line 1;
	“a central holea central hole in the third joint” in lines 16-17 (last line).

Claim 4 (Amended): please amend to read as “a plurality of opener robots interspersed between 

Claim 7 (Amended): “and the cabinet is 
Claim 16 (Amended): please amend to read as “and the supply line passes through a central hole in the first joint and a central hole in the third joint 

Claim 17 (Amended): please amend to read as “the direction of motion of the conveyor” in line 3.

Claim 18 (Amended): please amend to read as “one of the one or more bundles includes the 

Claim 20 (Amended): please amend to read as “and the color changing device and the pumping device are from an operator aisle outside the painting cabin” in lines 3-5.

Claim Interpretation (1)
Claim limitation “color changing device” in claims 1, 7, and 20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “color changing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 7, and 20 has/have been interpreted to cover “valves” 

	
Claim limitation “pumping device” in claims 1, 6, 7, 16, and 20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “pumping” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 6, 7, 16, and 20 has/have been interpreted to cover “a pump” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0053).

Claim Interpretation (2)
	The term “single” in the limitation “a single paint supply line” in claim 1 has been interpreted as a negative limitation to refer to only one paint supply line (Spec., para 0033) (see MPEP 2173.05(i)).

The limitation “the robot arms” has proper antecedent basis in claim 1 (line 15) since the claim previously recites “an inner arm” and “an outer arm”. Thus, it is clear that “the robot arms” refers to the aforementioned arms recited in the claim (see MPEP 2173.05(e)).
claim 1 is interpreted by the meaning given to the term “redundant” by the ordinary artisan in the robotics industry and in view of Applicant’s specification to refer to rotation of the inner arm part at the third joint about an additional axis that provides the same degree of freedom as the rotatable robot base at the first joint (Spec., para 0033, 0035, 0074). See MPEP 2111.01.

	The limitation “wherein each of the painting robots is constructed such that a length of the paint supply line from the pumping device to the coating applicator is less than a combined length of the inner arm and the outer arm plus 1600 millimeters” in claim 6 is deemed definite since the ordinary artisan would understand a length corresponding to a combined length of the inner and outer arms plus 1600 millimeters in view of Applicant’s specification (Spec., 0051) (see MPEP 2173.05(b)(II)) (The patent law does not require that all possible lengths be listed (Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986)).

	The limitation “substantially perpendicular to the side walls and the center plane” in claim 12 (lines 3-4) is deemed definite since the ordinary artisan would understand the meaning of “substantially perpendicular” (see MPEP 2173.05(b)(III)(D)). Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).

	The limitation “said first joint having an axis of rotation which is substantially horizontal and is perpendicular to a direction of motion of the conveyor” in claim 16 (Pg. Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).

	The limitation “the arm parts” has proper antecedent basis in claim 16 (Pg. 35, line 23) since the claim previously recites “a first inner arm part”, “a second inner arm part”, “a first outer arm part”, and “a second outer arm part”. Thus, it is clear that “the arm parts” refers to at least two of the aforementioned arm parts recited in the claim (see MPEP 2173.05(e)).
	
	The limitation “the motor conductors” in claims 8, 9, 10, 11, 18, and 19 has proper antecedent basis since the claims recite plural joints and claims 8, 18, and 19 each recite that each of the joints has motor conductor.

Double Patenting
	The closest art related to the instant application having at least one common assignee/inventor are Application No. 16/403,273 and Application No. 16/403,333. No double patenting application is applied to independent claims 1 and 16 of the instant application, since independent claims 1 and 16 of the instant application are sufficiently patentably distinct in scope from the claims, filed on 6/10/2021, in Application No. 16/403,273 and the claims, filed on 5/3/2019, in Application No. 16/403,333.


Reasons for Allowance
Claims 1-21 are allowed. The invention of independent claim 1 is drawn to an automatic coating system comprising a painting cabin. The invention of independent claim 16 is drawn to a painting robot. 
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 1, a robot base rotatable about a mounting stand at a first joint, an inner arm rotatable about the robot base at a second joint, the inner arm having a redundant rotation axis at a third joint, and a single paint supply line routed along the robot arms from the pumping device to the coating applicator, said paint supply line passing through a central hole in the first joint and a central hole in the third joint.
Support for the allowable subject matter can be found in Figs. 1, 2A, 14, and 15A-C of Applicant’s specification and the description thereof (Spec., para 0033, 0035, 0043). 
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 16, a robot base rotatable about a fixed mounting stand at a first joint, said first joint having an axis of rotation which is substantially horizontal; a first inner arm part rotatable about the robot base at a second joint, said second joint having an axis of rotation which is perpendicular to the axis of rotation of the first joint; a second inner arm part rotatable about the first inner arm part at a third joint, said third joint having an axis of rotation which is perpendicular to the axis of rotation of the second joint; and the supply line passes through a central hole in 
Support for the allowable subject matter can be found in Figs. 1, 2A, 14, and 15A-C of Applicant’s specification and the description thereof (Spec., para 0033, 0035, 0043). 
Despite a difference in wording, independent claims 1 and 16 each recite features of an embodiment of a painting robot that are deemed patentable over the prior art.
The instant Office action agrees with the Written Opinion of the International Searching Authority provided for PCT/US2019/030730 (WO 2019213616 A1) (made of record), which contains identical claims to the instant application, that it would not have been obvious to arrive at the inventions recited in independent claim 1 and independent claim 16.

 Inada (US 20060102072) and Takahashi (US 20120325142) are considered the closest cited prior art of record.
Inada discloses elongate members 17 (paint supply lines) passing through a central hole in a first joint for rotating a robot base (para 0054-0055; see for example Figs. 1-3). Although arm unit 11 is rotatable about base unit 5 (robot base), Inada does not disclose that arm unit 11 comprises a redundant rotation axis or that the elongate members 17 (paint supply lines) pass through arm unit 11 (para 0056). Although the elongate members 17 (paint supply lines) pass through arm unit 12, the arm unit 12 neither rotates about the base unit 5 (robot base) at the joint of part 12a nor comprises 
 Takahashi discloses an arm part 33 (inner arm) that is rotatable about base portion 31 (robot base) at arm part 32 and comprises a joint that provides a redundant rotation axis about axis L3 (para 0029-0030; see for example Figs. 2 and 3). However, Takahashi fails to teach tube 38 (paint supply line) passing through either a joint at the base portion 21 (robot base) or the third axis L3 at the arm coupling between arm part 32 and arm part 33 (para 0034). In addition, arm 34 does not correspond to the claimed inner arm since wrist portion 35 (robot wrist) is attached to the arm 34 (see para 0031) and thus arm 34 corresponds to the claimed outer arm part recited in independent claims 1 and 16. Further, regarding independent claim 1, Takahashi also does not explicitly disclose the number of paint supply lines carried by tube 38 (para 0027, 0032-0037), and thus does not explicitly teach only one paint supply line carried by tube 38. 
Arranging tubes and cables through robotic arm joints or couplings is known in the art. However, as mentioned above, arranging a supply line particularly for paint and/or coating material in the manner recited in independent claims 1 and 16 is deemed patentable over the prior art. The allowable subject matter above recites a specific structural arrangement between a robot base, robot arm parts, robot arm joints, and paint (or coating liquid) supply line(s) that is not taught by the prior art.
Even if the prior art discloses a robot arm linkage with a redundant rotation axis at a joint and cables passing therethrough, it would amount to impermissible hindsight reconstruction if paint (or coating liquid) supply line(s) were arranged in the same manner since paint (or coating liquid) supply line(s) carry volatile materials and thus 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717